Title: VI. Draft of a Message from the President to the Senate, [4 March 1791]
From: Jefferson, Thomas,Washington, George
To: Senate,Washington, George



Gentlemen of the Senate
[4 March 1791]

The ‘Act for the admission of the state of Vermont into this union’ having fixed on this, as the day of it’s admission, it was thought that this would also be the first day on which any officer of the Union might legally perform any act of authority relating to that state. I therefore required your attendance to recieve nominations of the several officers necessary to put the federal government into motion in that state.

For this purpose I nominate &c. [Nathaniel Chipman to be judge of the district of Vermont; Stephen Jacobs [Jacob] to be attorney for the United States in the district of Vermont; Lewis R. Morris to be marshal of the district of Vermont, and Stephen Keyes to be collector of the port of Allburgh, in the State of Vermont.]
